ORDER

PER CURIAM.
Kim E. Gardner (“Husband”) appeals the judgment modifying the judgment dissolving his marriage to Claire Gardner (“Wife”). The trial court did not err in failing to terminate Husband’s maintenance obligation to Wife. In addition, the trial court did not err in failing to award Husband child support.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).